DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 30-31 are objected to because of the following informalities:  
Claim 30, line 4: insert “of” after “determining”
Claim 31, line 3:  insert “of” after “determining”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21-22, 25-27, 29, 32-35, and 38-40 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Govari (EP 1566150) (cited by Applicant).
Regarding claim 21, Govari teaches (Figures 1-3) a robotically guided catheter comprising a proximal section, distal section, and a human-controllable steerable catheter capable of being manually manipulated by a user. The control mechanism comprises manually-controllable means for deflecting the distal tip of the catheter, such as a control handle and/or a thumb control (i.e., a robotic system, comprising an instrument, comprising a proximal section, a distal section, the distal section comprising a steerable segment and a distal tip). (Paragraph [0044]).
In some embodiments, the control mechanism comprises an integrated robotic control mechanism, which comprises a plurality of puller wires (83). The puller wires are disposed about the circumference of the catheter and extend along its length, typically passing through respective lumens (84) (i.e., a main lumen extending through the instrument, and at least one pull wire). (Paragraph [0045]). Furthermore, the catheter typically comprises at least one position sensor (30) and at least one tool (32), both located in a vicinity of a distal tip (34) of the catheter (i.e., at least one sensor configured to detect a position of the distal tip of the instrument). (Paragraph [0072]). 
Govari further teaches that the robotic guided catheter system (10) comprises a catheter (20), a control mechanism (22), and a console (24). Console typically comprises a display monitor and a computer (28), which is programmed in software and/or hardware to carry out the functions described herein (i.e., computer readable media having stored thereon executable instructions; a computing device in communication with the computer readable media and configured to execute the instructions to cause the system). (Paragraph [0071]). 
As shown in Figure 2, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually-controlled for deflecting a distal tip (42) of the catheter. (Paragraph [0078]). In an embodiment, the position sensor fixed in a vicinity of the distal tip is adapted to generate a position signal (i.e., sensor/control signal). Position sensor (30) generates or receives signals used to determine the position and orientation of catheter (20), (Paragraph [0073]), and the controller is adapted to receive the position signal, and, responsive thereto, to drive the end-effector to position the distal tip at the desired position (i.e., determine, based on a sensor signal from the at least one sensor, a movement of the distal tip of the instrument in response to insertion of a probe into the main lumen of the instrument; and generate at least one control signal based on the determined movement). (Paragraph [0051]). 
Furthermore, Govari teaches (Figure 3) that distal ends of puller wires (83) are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92), which are part of the integrated control mechanism (82) (i.e., a drive interface connected to the at least one pull wire at the proximal section of the instrument). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. In this manner, by selective activation of respective motors (92), control mechanism (82) is able to manipulate distal end 90 through 360 degrees of deflection (i.e., the drive interface configured to adjust a tensioning of the at least one pull wire based on the at least one control signal). By applying tension to some or all puller wires simultaneously, control mechanism withdraws catheter in a proximal direction, returning to the configuration before movement occurred (i.e., wherein the adjusted tensioning facilitates returning the distal tip of the instrument towards a working configuration before the movement occurred). (Paragraph [0080]). 
Regarding claim 22, Govari teaches (Figure 3), as previously discussed, an integrated robotic control mechanism (82) and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92), which are part of the integrated control mechanism (82) (i.e., the drive interface is connected to a robotic manipulator assembly). (Paragraph [0045]).
Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. In this manner, by selective activation of respective motors (92), control mechanism (82) is able to manipulate distal end through 360 degrees of deflection. By applying tension to some or all puller wires simultaneously, control mechanism withdraws catheter in a proximal direction. By extending some or all of the wires, the control mechanism advances the catheter in a distal direction. (Paragraph [0080]). During a medical procedure, the catheter is inserted into an area of interest of a subject, such as a body cavity, e.g., a heart, or a physiological lumen, e.g., a blood vessel or a digestive tract (i.e., the drive interface is connected to a robotic manipulator assembly, the robotic manipulator assembly and the drive interface configured to navigate the distal section of the instrument through a body lumen to target tissue). (Paragraph [0043]).
Regarding claim 25, Govari teaches (Figure 3), as previously discussed, an integrated robotic control mechanism (82), (i.e., which supplies the instructions comprising commands), and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92) which are part of the integrated control mechanism (82) (i.e., drive interface). (Paragraph [0045]). Furthermore, motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. By applying tension to some or all puller wires simultaneously, control mechanism withdraws catheter in a proximal direction, returning to the configuration before movement occurred (i.e., for the drive interface to selectively pull the at least one pull wire to return the distal tip of the instrument to the working configuration). (Paragraph [0080]).
Regarding claim 26, Govari teaches (Figure 3), as previously discussed, an integrated robotic control mechanism (82), (i.e., operator interface), and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92), which are part of the integrated control mechanism (82)  (i.e., drive interface). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. By applying tension to some or all puller wires simultaneously, control mechanism (82) may withdraw or advance the catheter in a distal direction (i.e., an operator interface configured to generate control signals for the drive interface). (Paragraph [0080]).
Regarding claim 27, Govari, as previously discussed, teaches that the robotic guided catheter system (10) comprises a computer (28), which is programmed in software and/or hardware to carry out the functions described herein. (Paragraph [0071]). As shown in Figure 2, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually controlled for deflecting a distal tip (42) of the catheter. (Paragraph [0078]). In an embodiment, the position sensor fixed in a vicinity of the distal tip generates or receives signals used to determine the position and orientation of catheter (probe). Preferably, position-sensing techniques are used that achieve continuous generation of up to six dimensions of location (i.e., identification of probe) and orientation information with respect to the position sensor (i.e., wherein the computing device is configured to execute the instructions to cause the system to identify the probe). (Paragraph [0073]). 
Regarding claim 29, Govari teaches a method for manipulating and steering a robotically guided catheter system comprising a catheter, a control mechanism, and a console. (Paragraphs [0001], [0043]).
In some embodiments, a control mechanism comprises an integrated robotic control mechanism, which comprises a plurality of puller wires (83). The puller wires are disposed about the circumference of the catheter and extend along its length, typically passing through respective lumens (84). (Paragraph [0045]). The distal ends of puller wires (83) are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92) (i.e., a method of controlling at least one pull wire of an instrument). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. In this manner, by selective activation of respective motors (92), control mechanism (82) is able to manipulate distal end 90 through 360 degrees of deflection. By applying tension to some or all puller wires simultaneously, control mechanism withdraws catheter in a proximal direction, returning to the configuration before movement occurred (i.e.,  the method comprising determining a working configuration of the instrument).
As previously discussed, the instrument (Figures 1-3) comprises a proximal section, distal section, the distal section comprising a human-controllable steerable catheter capable of being manually manipulated by a user, a distal tip (34), lumens (84) extending through the instrument, and a plurality of puller wires (83) passing through respective lumens (84). (Paragraph [0045]).
As shown in Figure 2, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually controlled for deflecting a distal tip (42) of the catheter. (Paragraph [0078]). In an embodiment, the position sensor fixed in a vicinity of the distal tip is adapted to generate a position signal (i.e., sensor/control signal). Position sensor (30) generates or receives signals used to determine the position and orientation of catheter (probe), (Paragraph [0073]), and the controller is adapted to receive the position signal, and, responsive thereto, to drive the end-effector to position the distal tip at the desired position (i.e., determining, based on a sensor signal from at least one sensor, a movement of the distal tip of the instrument in response to insertion of a probe into the main lumen of the instrument; generating at least one control signal based on the determined movement of the distal tip of the instrument). (Paragraph [0051]). 
Furthermore, Govari teaches that distal ends of puller wires (83) are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. In this manner, by selective activation of respective motors (92), control mechanism (82) is able to manipulate distal end 90 through 360 degrees of deflection. By applying tension to some or all puller wires simultaneously, control mechanism withdraws catheter in a proximal direction, returning to the configuration before movement occurred (i.e., adjusting a tensioning of the at least one pull wire based on the at least one control signal, wherein the adjusted tensioning facilitates returning the distal tip of the instrument to the working configuration). (Paragraph [0080]). 
Regarding claim 32, Govari teaches a method for manipulating and steering an integrated robotically guided catheter system comprising a catheter, a control mechanism, and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92). (Paragraph [0045]). Furthermore, motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. By applying tension to some or all puller wires simultaneously, control mechanism withdraws catheter in a proximal direction, returning to the configuration before movement occurred (i.e., wherein adjusting the tensioning of the at least one pull wire includes selectively pulling the at least one pull wire to return the distal tip of the instrument to the working configuration). (Paragraph [0080]).
Regarding claim 33, Govari teaches a method for manipulating and steering a robotically guided catheter system comprising an integrated robotic control mechanism (82), (i.e., operator interface capable of generating control signals), and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. By applying tension to some or all puller wires simultaneously, control mechanism (82) may withdraw or advance the catheter in a distal direction (i.e., receiving control signals from an operator interface configured to generate control signals to move the instrument into the working configuration). (Paragraph [0080]).
Regarding claim 34, Govari teaches a method for manipulating and steering a robotically guided catheter system comprising a computer (28). (Paragraph [0071]). In an embodiment of the present invention, a position sensor fixed in a vicinity of the distal tip is adapted to generate a position signal which is used to determine the position and orientation of catheter. (Paragraph [0073]). As shown in Figure 2, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually controlled for deflecting a distal tip (42) of the catheter. (Paragraph [0078]). In an embodiment, the position sensor fixed in a vicinity of the distal tip generates or receives signals used to determine the position and orientation of catheter. Preferably, position-sensing techniques are used that achieve continuous generation of up to six dimensions of location (i.e., identifying the probe) and orientation information with respect to the position sensor. (Paragraph [0073]).
Regarding claim 35, Govari teaches an integrated robotic guided catheter system (10) comprising a catheter (20), a control mechanism (22), a console (24), and pull wires (83). Console typically comprises a display monitor and a computer (28), which is programmed in software and/or hardware to carry out the functions described herein (i.e., a non-transient computer readable storage medium having stored thereon instructions that, when executed, cause at least one computing device to at least, for an instrument comprising at least one pull wire). (Paragraphs [0071] and [0080]). 
As previously discussed, Govari teaches that distal ends of puller wires (83) are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. In this manner, by selective activation of respective motors (92), control mechanism (82) is able to manipulate distal end 90 through 360 degrees of deflection. By applying tension to some or all puller wires simultaneously, control mechanism withdraws catheter in a proximal direction, returning to the configuration before movement occurred (i.e., 4822-7060-6267 v.16Preliminary AmendmentDocket No. P00357-US-02-CON (70228.53US03)Customer No. 160596determine a working configuration of a distal tip the instrument; and adjust a tensioning of the at least one pull wire based on the at least one control signal, wherein the adjusted tensioning facilitates returning the distal tip of the instrument to the working configuration before the movement occurred).
Furthermore, as previously discussed, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually controlled for deflecting a distal tip (42) of the catheter. (Figure 2; Paragraph [0078]). In an embodiment, a position sensor fixed in a vicinity of the distal tip is adapted to generate a position signal (i.e., sensor/control signal). Position sensor (30) generates or receives signals used to determine the position and orientation of catheter (20), (Paragraph [0073]), and the controller is adapted to receive the position signal, and, responsive thereto, to drive the end-effector to position the distal tip at the desired position (i.e., determine, based on a sensor signal from at least one sensor, a movement of the distal tip of the instrument in response to insertion of a probe into a main lumen of the instrument; generate at least one control signal based on the determined movement). (Paragraph [0051]). 
Regarding claim 38, Govari teaches (Figure 3), as previously discussed, an integrated robotic control mechanism (82) and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92) (i.e., integrated control mechanism supplies the instructions that cause the at least one computing device to adjust the tensioning of the at least one pull wire). (Paragraph [0045]). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. By applying tension to some or all puller wires simultaneously, control mechanism withdraws catheter in a proximal direction, returning to the configuration before movement occurred (i.e., wherein the instructions that cause the at least one computing device to adjust the tensioning of the at least one pull wire include instructions that cause the at least one computing device to selectively pull the at least one pull wire to return the distal tip of the instrument to the working configuration). (Paragraph [0080]).
Regarding claim 39, Govari teaches (Figure 3), as previously discussed, an integrated robotic control mechanism (82), (i.e., operator interface), and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. By applying tension to some or all puller wires simultaneously, control mechanism (82) may withdraw or advance the catheter in a distal direction (i.e., receive control signals from an operator interface configured to generate control signals to move the instrument into the working configuration). (Paragraph [0080]).
Regarding claim 40, Govari, as previously discussed, teaches that the robotic guided catheter system (10) comprises a computer (28), which is programmed in software and/or hardware to carry out the functions described herein. (Paragraph [0071]). In an embodiment of the present invention, the position sensor fixed in a vicinity of the distal tip is adapted to generate a position signal which is used to determine the position and orientation of catheter (i.e., probe). (Paragraph [0073]). 
As shown in Figure 2, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually controlled for deflecting a distal tip (42) of the catheter. (Paragraph [0078]). In an embodiment, the position sensor fixed in a vicinity of the distal tip generates or receives signals used to determine the position and orientation of catheter. Preferably, position-sensing techniques are used that achieve continuous generation of up to six dimensions of location (i.e., identifying the probe) and orientation information with respect to the position sensor (i.e., wherein the instructions further cause the at least one computing device to identify the probe). (Paragraph [0073]). 






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 30, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari in view of Birchard (WO 2008147961).
	Regarding claim 23, Govari teaches all of the elements of the claimed invention except “an electromagnetic field generator, wherein the at least one sensor comprises a set of one or more electromagnetic sensors in the distal section of the instrument; and4822-7060-6267 v.14Preliminary AmendmentDocket No. P00357-US-02-CON (70228.53US03)Customer No. 160596 the computing device is configured to execute the instructions to cause the system to: determine a first position of the set of the one or more electromagnetic sensors based on information from the set of the one or more electromagnetic sensors; and determine the movement of the distal tip of the instrument based on the determined first position.”
	Birchard, in a related field of endeavor, teaches a magnetically guided catheter comprising an elongated catheter body (12) having proximal and distal ends. In accordance with a feature of the invention, the distal tip section includes an electromagnetic position sensor (34) to provide location and orientation data. (Paragraph [0044]). With reference to Figure 3, distal of the catheter body is the connection housing for various components, including an electromagnetic sensor cable (42). The electromagnetic sensor cable (42) connects to a circuit board (64) in the housing. The circuit board amplifies the signal received from the electromagnetic sensor (34) and transmits it to a computer which analyzes the signals and then displays the signals on a monitor. By this method, the precise location and orientation of the sensor (34) in the catheter relative to the reference sensor can be ascertained and visually displayed, and furthermore, the electromagnetic position sensor (34) enables determination of position and orientation coordinates (e.g., x, y, z, pitch, roll, yaw) of the tip section (i.e., an electromagnetic field generator, wherein the at least one sensor comprises a set of one or more electromagnetic sensors in the distal section of the instrument; and4822-7060-6267 v.14Preliminary AmendmentDocket No. P00357-US-02-CON (70228.53US03)Customer No. 160596 the computing device is configured to execute the instructions to cause the system to: determine a first position of the set of the one or more electromagnetic sensors based on information from the set of the one or more electromagnetic sensors; and determine the movement of the distal tip of the instrument based on the determined first position). (Paragraphs [0050], [0059]-[0060]).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to include “an electromagnetic field generator, wherein the at least one sensor comprises a set of one or more electromagnetic sensors in the distal section of the instrument; and4822-7060-6267 v.14Preliminary AmendmentDocket No. P00357-US-02-CON (70228.53US03)Customer No. 160596 the computing device is configured to execute the instructions to cause the system to: determine a first position of the set of the one or more electromagnetic sensors based on information from the set of the one or more electromagnetic sensors; and determine the movement of the distal tip of the instrument based on the determined first position” of Birchard. Doing so provides the precise location and orientation of the sensor in the catheter and may also detect displacement of the catheter. (Paragraph [0060]).  
	Regarding claim 30, Govari teaches all of the elements of the claimed invention except “at least one sensor compris[ing] a set of one or more electromagnetic sensors in the distal section of the instrument; and the determining the movement of the distal tip of the instrument is further based on receiving sensor information from the set of one or more electromagnetic sensors.”
Birchard, as previously discussed, teaches a magnetically guided catheter comprising an elongated catheter body (12) having proximal and distal ends. In accordance with a feature of the invention, the tip section includes an electromagnetic position sensor (34) to provide location and orientation data. (Paragraph [0044]). With reference to Figure 3, distal of the catheter body is the connection housing for various components, including an electromagnetic sensor cable (42). The electromagnetic sensor cable (42) connects to a circuit board (64) in the housing. The circuit board amplifies the signal received from the electromagnetic sensor (34) and transmits it to a computer which analyzes the signals and then displays the signals on a monitor. By this method, the precise location and orientation of the sensor (34) in the catheter relative to the reference sensor can be ascertained and visually displayed, and furthermore, the electromagnetic position sensor (34) enables determination of position and orientation coordinates (e.g., x, y, z, pitch, roll, yaw) of the tip section (i.e., at least one sensor comprises a set of one or more electromagnetic sensors in the distal section of the instrument; and the determining the movement of the distal tip of the instrument is further based on receiving sensor information from the set of one or more electromagnetic sensors). (Paragraphs [0050], [0059]-[0060]).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to include “at least one sensor comprises a set of one or more electromagnetic sensors in the distal section of the instrument; and the determining the movement of the distal tip of the instrument is further based on receiving sensor information from the set of one or more electromagnetic sensors” of Birchard. Doing so provides the precise location and orientation of the sensor in the catheter and may also detect displacement of the catheter. (Paragraph [0060]). 
	Regarding claim 36, Govari teaches all of the elements of the claimed invention except “at least one sensor comprises a set of one or more electromagnetic sensors in a distal section of the instrument; and the instructions that cause the at least one computing device to determine the movement of the distal tip of the instrument cause the at least one computing device to determine the movement of the distal tip of the instrument based on sensor information from the set of one or more electromagnetic sensors.”
Birchard, as previously discussed, teaches a magnetically guided catheter comprising an elongated catheter body (12) having proximal and distal ends. In accordance with a feature of the invention, the tip section includes an electromagnetic position sensor (34) to provide location and orientation data. (Paragraph [0044]). With reference to Figure 3, distal of the catheter body is the connection housing for various components, including an electromagnetic sensor cable (42). The electromagnetic sensor cable (42) connects to a circuit board (64) in the housing. The circuit board amplifies the signal received from the electromagnetic sensor (34) and transmits it to a computer which analyzes the signals and then displays the signals on a monitor. By this method, the precise location and orientation of the sensor (34) in the catheter relative to the reference sensor can be ascertained and visually displayed, and furthermore, the electromagnetic position sensor (34) enables determination of position and orientation coordinates (e.g., x, y, z, pitch, roll, yaw) of the tip section (i.e., at least one sensor comprises a set of one or more electromagnetic sensors in a distal section of the instrument; and the instructions that cause the at least one computing device to determine the movement of the distal tip of the instrument cause the at least one computing device to determine the movement of the distal tip of the instrument based on sensor information from the set of one or more electromagnetic sensors). (Paragraphs [0050], [0059]-[0060]).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to include “at least one sensor comprises a set of one or more electromagnetic sensors in a distal section of the instrument; and the instructions that cause the at least one computing device to determine the movement of the distal tip of the instrument cause the at least one computing device to determine the movement of the distal tip of the instrument based on sensor information from the set of one or more electromagnetic sensors” of Birchard. Doing so provides the precise location and orientation of the sensor in the catheter and may also detect displacement of the catheter. (Paragraph [0060]). 
Claims 24, 31, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari in view of Shechter (WO 2011001300).
Regarding claim 24, Govari teaches all of the elements of the claimed invention except “at least one sensor compris[ing] one or more acceleration sensors; and the computing device [] configured to execute the instructions to cause the system to determine a first position of the one or more acceleration sensors based on information from the one or more acceleration sensors; and determine the movement of the distal tip of the instrument based on the determined first position.”
Shechter teaches (Figure 1) a system for determining a position and/or orientation of a medical device (102) such as a catheter, with a sensor (104), such as an accelerometric sensor, connected thereto, capable of generating and providing position and/or orientation measurements. (Paragraph [0021]). 
 The system can also include a processor (108), which can be operably coupled to the accelerometric sensor (104) wirelessly, through wires, or through other connection means, and associated with a computing device. Additionally, the system can include a power supply, which can be connected to the catheter, and a signal acquisition device (SAD) (112). The power supply can supply energy to the accelerometric sensor (104) in order to activate the sensor (104). (Paragraph [0023]).  The SAD (112) can transmit the measurements received from the accelerometric sensor (104) and simply forward the raw measurements or data to the processor (108). Once the processor receives the position and/or orientation signal or raw measurements, it can determine the position and/or orientation of the catheter based on the received position and/or orientation signal or raw measurements. (Paragraph [0025]).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to include “at least one sensor compris[ing] one or more acceleration sensors; and the computing device [] configured to execute the instructions to cause the system to determine a first position of the one or more acceleration sensors based on information from the one or more acceleration sensors; and determine the movement of the distal tip of the instrument based on the determined first position” of Shechter. Doing so provides robust imaging data and increases accuracy of medical device placement. (Paragraph [0011]).
	Regarding claim 31, Govari teaches all of the elements of the claimed invention except wherein “at least one sensor comprises one or more acceleration sensors; and the determining the movement of the distal tip of the instrument is further based on receiving sensor information from the one or more acceleration sensors.”
Shechter teaches (Figure 1) a method for determining a position and/or orientation of a medical device (102) such as a catheter, with a sensor (104), such as an accelerometric sensor, connected thereto, capable of generating and providing position and/or orientation measurements. (Paragraph [0021]). 
Furthermore, Shechter discloses a processor (108), which can be operably coupled to the accelerometric sensor (104) wirelessly, through wires, or through other connection means, and associated with a computing device. Additionally, the system can include a power supply, which can be connected to the catheter, and a signal acquisition device (SAD) (112). The power supply can supply energy to the accelerometric sensor (104) in order to activate the sensor (104). (Paragraph [0023]).  The SAD (112) can transmit the measurements received from the accelerometric sensor (104) and simply forward the raw measurements or data to the processor (108). Once the processor receives the position and/or orientation signal or raw measurements, it can determine the position and/or orientation of the catheter based on the received position and/or orientation signal or raw measurements. (Paragraph [0025]).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to include “at least one sensor compris[ing] one or more acceleration sensors; and the determining the movement of the distal tip of the instrument [] based on receiving sensor information from the one or more acceleration sensors” of Shechter. Doing so provides robust imaging data and increases accuracy of medical device placement. (Paragraph [0011]).
	Regarding claim 37, Govari teaches all of the elements of the claimed invention except “at least one sensor comprises one or more acceleration sensors; and the instructions that cause the at least one computing device to determine the movement of the distal tip of the instrument cause the at least one computing device to determine the movement of the distal tip of the instrument based on sensor information from the one or more acceleration sensors.”
Shechter teaches (Figure 1) a system for determining a position and/or orientation of a medical device (102) such as a catheter, with a sensor (104), such as an accelerometric sensor, connected thereto, capable of generating and providing position and/or orientation measurements. (Paragraph [0021]). 
 The system can also include a processor (108), which can be operably coupled to the accelerometric sensor (104) wirelessly, through wires, or through other connection means, and associated with a computing device. Additionally, the system can include a power supply, which can be connected to the catheter, and a signal acquisition device (SAD) (112). The power supply can supply energy to the accelerometric sensor (104) in order to activate the sensor (104). (Paragraph [0023]).  The SAD (112) can transmit the measurements received from the accelerometric sensor (104) and simply forward the raw measurements or data to the processor (108). Once the processor receives the position and/or orientation signal or raw measurements, it can determine the position and/or orientation of the catheter based on the received position and/or orientation signal or raw measurements. (Paragraph [0025]).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to include “at least one sensor comprises one or more acceleration sensors; and the instructions that cause the at least one computing device to determine the movement of the distal tip of the instrument cause the at least one computing device to determine the movement of the distal tip of the instrument based on sensor information from the one or more acceleration sensors” of Shechter. Doing so provides robust imaging data and increases accuracy of medical device placement. (Paragraph [0011]).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari in view of Moll (U.S. Patent No. 20060095022).
Regarding claim 28, Govari teaches all of the elements of the claimed invention except “wherein the probe comprises a biopsy probe.”
Moll, in a related field of endeavor, teaches a robotic catheter system with a steerable guide that may include biopsy forceps and biopsy needles as the guide instrument (i.e., the probe comprises a biopsy probe). (Paragraph [0358]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to include “a biopsy probe” of Moll.
Doing so provides a further combination and permutation of a robotic catheter system that is useful in minimally invasive surgery. (Paragraph [0359]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        7/21/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791